Case: 19-11718   Date Filed: 06/25/2020   Page: 1 of 8



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11718
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:16-cv-01400-MMH-MCR



SIMON A. SANCHEZ,

                                                         Petitioner-Appellant,

                                 versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
FLORIDA ATTORNEY GENERAL,

                                                      Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (June 25, 2020)

Before BRANCH, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-11718     Date Filed: 06/25/2020    Page: 2 of 8



      Simon A. Sanchez, a Florida prisoner proceeding pro se, challenges the

district court’s denial of his 28 U.S.C. § 2254 petition on the ground that his trial

counsel’s performance was deficient. On appeal, he argues that the district court

erred because his trial counsel’s performance was deficient when he failed to

object to a set of jury instructions that were allegedly confusing, presumptive, and

conclusory.

      When reviewing a district court’s denial of a § 2254 petition, we review

questions of law and mixed questions of law and fact de novo. Pardo v. Sec’y, Fla.

Dep’t of Corr., 587 F.3d 1093, 1098 (11th Cir. 2009). Appellate review is limited

to the issues specified in the COA. Grossman v. McDonough, 466 F.3d 1325,

1335 (11th Cir. 2006). Under 28 U.S.C. § 2254(d), as amended by the

Antiterrorism and Effective Death Penalty Act (“AEDPA”), there is a “highly

deferential standard for evaluating state-court rulings and [it] demands that state-

court decisions be given the benefit of the doubt.” Renico v. Lett, 559 U.S. 766,

773 (2010) (internal quotations omitted). Thus, we review the district court’s

decision de novo but review the state court’s decision with deference. Reed v.

Sec’y, Fla. Dep’t of Corr., 593 F.3d 1217, 1239 (11th Cir. 2010).

      A federal court may not grant a writ of habeas corpus for a state prisoner

where the claim was adjudicated on the merits by a state court unless the state

court’s decision:


                                           2
               Case: 19-11718     Date Filed: 06/25/2020    Page: 3 of 8



      (1)    resulted in a decision that was contrary to, or involved an
             unreasonable application of, clearly established Federal law, as
             determined by the Supreme Court of the United States; or

      (2)    resulted in a decision that was based on an unreasonable
             determination of the facts in light of the evidence presented in
             the State court proceeding.

28 U.S.C. § 2254(d). “The question under AEDPA is not whether a federal court

believes the state court’s determination was incorrect but whether that

determination was unreasonable—a substantially higher threshold.” Schriro v.

Landrigan, 550 U.S. 465, 473 (2007). Section 2254(d) “preserves authority to

issue the writ [of habeas corpus] in cases where there is no possibility fairminded

jurists could disagree that the state court’s decision conflicts with [Supreme Court]

precedents.” Harrington, 562 U.S. at 102.

      A state court decision can be contrary to established law in two ways: “(1) it

applies a rule contradicting the governing law as set forth by Supreme Court case

law, or (2) the state court, in a case with facts indistinguishable from those in a

decision of the Supreme Court, arrives at a different result.” Washington v.

Crosby, 324 F.3d 1263, 1265 (11th Cir. 2003). A state court decision represents an

unreasonable application of clearly established federal law if the state court

correctly identifies the governing legal rule from Supreme Court cases but

unreasonably applies it to the facts of a case. Id. The “unreasonable application”

inquiry requires that the state court decision “be more than incorrect or


                                           3
               Case: 19-11718      Date Filed: 06/25/2020    Page: 4 of 8



erroneous”—it must be “objectively unreasonable.” Lockyer v. Andrade, 538 U.S.
63, 75 (2003). Even if the federal court concludes that the state court applied

federal law incorrectly, relief is appropriate only if that application is also

objectively unreasonable. Bell v. Cone, 535 U.S. 685, 694 (2002). A petitioner

must show that the state court’s ruling “was so lacking in justification that there

was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” White v. Woodall, 572 U.S. 415, 419-20

(2014).

      A state court’s factual determination is generally entitled to a presumption of

correctness, and the applicant has the burden of rebutting the presumption by clear

and convincing evidence. 28 U.S.C. § 2254(e)(1). A state court’s factual

determination is unreasonable if no fairminded jurist could agree with that

determination. Holsey v. Warden, Ga. Diagnostic Prison, 694 F.3d 1230, 1257

(11th Cir. 2012).

      A state court’s summary, unexplained rejection of a constitutional issue

qualifies as an adjudication that is entitled to deference. Harrington, 562 U.S. at

98-99. For § 2254(d) to apply, the state court is required only to reject a claim on

the merits, not to provide an explanation or statement of reasons. See Harrington,
562 U.S. at 98-99. A federal habeas court deciding whether a state court’s decision

involved an unreasonable application of federal law or was based on an


                                            4
               Case: 19-11718    Date Filed: 06/25/2020    Page: 5 of 8



unreasonable determination of fact within the meaning of AEDPA, when the

relevant state-court decision on the merits does not come accompanied with

reasons for its decision, should “look through” the unexplained decision to the last

related state-court decision that does provide a relevant rationale and then presume

that the unexplained decision adopted the same reasoning. Wilson v. Sellers, 138
S. Ct. 1188, 1192-97 (2018).

      The Constitution provides criminal defendants the right to effective

assistance of counsel. U.S. Const., amend. VI; Strickland, 466 U.S. at 684-86. To

demonstrate ineffective assistance of counsel, the petitioner must show that: (1) his

counsel’s representation fell below an objective standard of reasonableness; and

(2) there is a reasonable probability that the proceeding’s result would have been

different, but for his counsel’s ineffective assistance. Chandler v. United States,

218 F.3d 1305, 1312-13 (11th Cir. 2000) (en banc). We engage in a “highly

deferential” review of counsel’s performance. Id. at 1314 (internal quotations

omitted). It is presumed that a petitioner’s counsel acted competently, and the

petitioner must prove that his attorney’s representation was unreasonable under

prevailing professional norms. Id. at 1314 n.15. “[A] petitioner must establish that

no competent counsel would have taken the action that his counsel did take.” Id. at

1315. In order to prevent the effects of hindsight, a court must analyze an

attorney’s action from the perspective that the attorney would have had when he


                                          5
               Case: 19-11718      Date Filed: 06/25/2020    Page: 6 of 8



took the action. Id. at 1316.

      Prejudice is a “reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Strickland, 466

U.S. at 694. A reasonable probability is one sufficient to undermine confidence in

the outcome. Id. It is not enough for the defendant to show that the error had

some conceivable effect on the outcome of the proceeding. Id. at 693. Rather, he

must show that the result would have been different. Id.

      When the deferential standard of Strickland is combined with the deferential

standard of the AEDPA, the result is a doubly deferential standard of review in

federal court. Harrington, 562 U.S. at 105. “It was meant to be, and is, difficult

for a petitioner to prevail under that stringent standard.” Nance v. Warden, Ga.

Diagnostic Prison, 922 F.3d 1298, 1301 (11th Cir. 2019).

      A jury instruction that is incorrect under state law is not a basis for habeas

relief. Estelle v. McGuire, 502 U.S. 62, 71-72 (1991). The only determination that

a federal court can make regarding allegedly incorrect state jury instructions is

“whether the ailing instruction by itself so infected the entire trial that the resulting

conviction violates due process.” Id. at 72. “It is well established that the

instruction may not be judged in artificial isolation, but must be considered in the

context of the instructions as a whole and the trial record.” Id. (internal quotations

omitted). “In addition, . . . [federal courts] inquire whether there is a reasonable


                                            6
               Case: 19-11718     Date Filed: 06/25/2020    Page: 7 of 8



likelihood that the jury has applied the challenged instruction in a way that violates

the Constitution.” Id. (internal quotations omitted). Our inquiry will not focus on

“whether the challenged instructions were undesirable, erroneous, or even

universally condemned.” Jamerson v. Sec’y, Dept. of Corr., 410 F.3d 682, 690

(11th Cir. 2005).

      Here, the district court properly denied Sanchez’s § 2254 petition because he

failed to show that the state appellate court unreasonably applied clearly

established federal law or relied on an unreasonable determination of the facts

when it denied his claim for ineffective assistance of counsel. 28 U.S.C.

§ 2254(d). Procedurally, we must defer to the state postconviction court’s decision

regarding Sanchez’s July 2012 Rule 3.850 motion. Wilson, 138 S. Ct. at 1192-97.

      Substantively, Sanchez failed to establish that Nolan’s performance was

deficient when he failed to object to the challenged jury instruction. To the extent

that Sanchez argues the allegedly defective jury instruction violated state law, we

cannot grant him federal habeas relief. Estelle, 502 U.S. at 71-72. Although the

challenged instruction arguably was worded in a confusing manner, that wording,

alone, is not enough to show that that it “infected the entire trial” and that

Sanchez’s conviction violated due process. Id. The jury instructions, viewed as a

whole, provided the jury with three options to determine whether Sanchez used a

weapon. Moreover, the instruction’s included definitions of what constitutes a


                                           7
              Case: 19-11718    Date Filed: 06/25/2020   Page: 8 of 8



“weapon” and a “deadly weapon,” further correcting any confusion the allegedly

deficient instruction might have caused. The single instruction that Sanchez

challenges did not prevent the jury from understanding how to define a deadly

weapon, thereby preventing a violation of his due process rights. Estelle, 502 U.S.

at 71-72. Accordingly, we affirm.

      AFFIRMED.




                                         8